Case: 10-20815     Document: 00511606496         Page: 1     Date Filed: 09/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 19, 2011
                                     No. 10-20815
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ORLANDO RODRIGUEZ AMADOR, also known as Orlando Rodriguez, also
known as Amador Orlando,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-346-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Orlando Rodriguez Amador has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Rodriguez Amador has filed a response and has moved for the
appointment of new counsel. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Rodriguez Amador’s response.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-20815    Document: 00511606496    Page: 2   Date Filed: 09/19/2011

                                No. 10-20815

We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Rodriguez Amador’s motion for
appointment of counsel is DENIED. Cf. United States v. Wagner, 158 F.3d 901,
902-03 (5th Cir. 1998).




                                      2